DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Status of Claims
Applicant’s amendments to the claims, filed July 5, 2022, are acknowledged. Claims 1-2 and 4-5 are amended. No new matter has been added. Claims 6-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, Groups II-V, directed to a powder metallurgy process, a material, a bioresorbable medical implant, and a bioresorbable medical implant whose base body and surface are polymer-free, porous and active ingredient-eluting, respectively, there being no allowable generic or linking claim. Election was timely made in the reply filed March 15, 2022.
Claims 1-15 are pending, and Claims 1-5 are currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and dependent claims thereof, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear if the limitation “wherein the first metal powder is magnesium…” which follows “optionally at least one powder of bioresorbable, eutectic metal alloy”, is also optional or not.  Examiner interprets the limitation referring to the bioresorbable, eutectic metal alloy powder to be optional, and the limitation regarding the first metal powder (etc.) to be a required claim limitation. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “a first metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium and iron”, and the claim also recites “wherein the first metal powder is magnesium” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (previously cited, US 20100274292 A1) in view of Lim (previously cited, “Magnesium-calcium/hydroxyapatite (Mg-Ca/HA) composites with enhanced bone differentiation properties for orthopedic applications”) and Witte (previously cited, “Biodegradable magnesium–hydroxyapatite metal matrix composites”).
Regarding Claims 1, 3 and 5, Wolff discloses a powder mixture for production of an alloy by powder metallurgy (see Abstract; see para. [0009]; sintering a powder compact is powder metallurgy), the powder mixture comprising: 
a first metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see para. [0016]; see para. [0020], powder mixture (c) wherein the first metal powder is Mg); and
at least one second metal powder different from the first metal powder, the at least one second metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see para. [0020], powder mixture (c) wherein the second metal powder is MgCa7; MgCa7 powder reads on a powder selected from the group consisting of magnesium and calcium). 
Additionally, it would be obvious to one of ordinary skill in the art to have also mixed magnesium powder with metallic calcium powder to arrive at the desired composition for a Mg-Ca powder, and one which is to become a Mg-Ca alloy component. 
Wolff does not expressly disclose the inclusion of at least one powder of a bioresorbable, eutectic metal alloy in addition to the first and second metal powders; however, this is an optional feature, and therefore not required to meet the claimed limitations.

Wolff does not disclose including (Claim 1) at least one metal salt powder wherein (Claim 3) the metal salt powder is selected from the group consisting of magnesium hydrogen phosphate, magnesium carbonate, calcium phosphate, tricalcium phosphate, calcium carbonate, calcium hydroxide, calcium fluoride, lithium stearate, calcium stearate, magnesium stearate, zinc pyrophosphate, and zinc carbonate.
Lim teaches adding 10wt% hydroxyapatite (HA) powder to Mg-Ca powder to form a Mg-Ca/HA composite powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see Abstract). One of ordinary skill in the art would appreciate that HA is calcium phosphate, and reads on the claimed metal salt powder selected from the group consisting of calcium phosphate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 10wt% of HA powder, and thus of (Claim 1) metal salt powder consisting (Claim 3) of calcium phosphate, as taught by Lim, for the invention disclosed by Wolff. One would be motivated to include HA powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see teaching by Lim above).

Wolff in view of Lim further discloses wherein the first metal powder is magnesium (see Wolff, para. [0020], example (c) wherein first metal powder is Mg) and has a proportion of 40-95 weight %, the second metal powder a proportion of 2-60 weight %, the metal salt powder a proportion of 4-15 weight %, and the powder made of a bioresorbable metal alloy a proportion of 0-25 weight %, all components adding up to 100 weight 0 (see para. [0020], example (c) of Wolff, see Abstract and teaching above of Lim). 
Wolff in view of Lim disclose a composition comprising 10wt% of HA powder, 0% bioresorbable metal alloy, and 90wt% of the mixture comprising (85.5% Mg):(14.5% MgCa7) powder (see example (c) in para. [0020]). This composition would specifically comprise 76.95% Mg powder (first powder), 13.05% MgCa7 powder (second powder), 10wt% of HA powder (metal salt powder), and 0% bioresorbable metal alloy, which reads on the claimed limitations.

Wolff in view of Lim do not disclose wherein the particles of the first metal powder have a particle size (Claim 1) of <45um, or further, (Claim 5) of <35um.
Witte discloses a similar invention for forming a Mg-HA composite, wherein the Mg based powder has a particle size of approximately 30um in order to be suitable for extrusion (see Section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used particles of the first metal powder which were (Claim 1) less than 45um and further, (Claim 5) less than 35um, as taught by Witte, for the invention disclosed by Wolff and Lim. One would be motivated to do this in order to produce a powder composition which was not only suitable for sintering, but also for extrusion methods. A powder size in the range of less than 45um, and further less than 30um, is also well-known to those of ordinary skill in the art of powder metallurgy to be suitable for sintering.

Claims 1-5 is rejected under 35 U.S.C. 103 as being unpatentable Witte (previously cited, “Biodegradable magnesium–hydroxyapatite metal matrix composites”) in view of Burke (“Development of Magnesium Powder Metallurgy AZ31 Alloy Using Commercially Available Powders”) and Sunil (“Processing and mechanical behavior of lamellar structured degradable magnesium-hydroxyapatite implants”).
Regarding Claims 1-5, Witte discloses a powder mixture for production of an alloy by powder metallurgy (see Abstract), the powder mixture comprising: 
a first metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see Pg. 2164, Section 2.1 wherein the first metal powder is Mg alloy AZ91D which comprises 9% Al and 1% Zn; see also Table 1 showing MMC matrix consisting of Mg, Al and Zn).

Witte does not expressly disclose at least one second metal powder different from the first metal powder, the at least one second metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron. However, it would be obvious to one of ordinary skill in the art to have alternatively mixed magnesium powder with elemental Al and elemental Zn powder to arrive at the desired composition for the AZ91D alloy (Mg-9%Al-1%Zn) powder. 
For example, Burke teaches combining elemental powders to form a magnesium alloy in order to alleviate formability problems found in wrought products, and to more precisely tailor chemistry (see Pg. 51, Abstract; see Pg. 53, Section 2.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used elemental powders, as taught by Burke, to form the magnesium alloy composition of the MCC matrix of Witte. One of ordinary skill in the art would appreciate that the elemental powders used to make the AZ91 MCC matrix composition of Witte would comprise a mixture of a first powder (Mg~balance), a second powder (Al~9%) and a third powder (Zn~1%).

Witte further discloses including (Claim 1) at least one metal salt powder wherein (Claim 3) the metal salt powder is selected from the group consisting of magnesium hydrogen phosphate, magnesium carbonate, calcium phosphate, tricalcium phosphate, calcium carbonate, calcium hydroxide, calcium fluoride, lithium stearate, calcium stearate, magnesium stearate, zinc pyrophosphate, and zinc carbonate (see Abstract and Section 2.1; hydroxyapatite (HA) powder is calcium phosphate). 
Witte does not expressly disclose the inclusion of at least one powder of a bioresorbable, eutectic metal alloy in addition to the first and second metal powders; however, this is an optional feature, and therefore not required to meet the claimed limitations. 

Witte in view of Burke therefore discloses wherein (Claim 1) the first metal powder is magnesium and (Claim 2) the second powder is aluminum (see above wherein first metal powder is Mg as the balance and Al is the second powder, included in 9wt%, to form the AZ91 matrix composition of Witte).
Witte in view of Burke also disclose wherein (Claim 1) the powders of the powder mixture have an average particle size of <45um, and further, wherein (Claim 5) the first metal powder has a particle size of <35um (see Section 2.1, wherein first metal particle (Mg) size is 30um, and HA particle size is <44um).

Witte discloses wherein the HA content is 20%, but is silent towards using a different weight percentage of HA and does not disclose wherein the HA is included in an amount of (Claim 1) 4-15%, or further, (Claim 4) 4-8%.
Sunil teaches a similar invention wherein the HA is included in 8wt% in order to maintain fracture toughness while balancing for corrosion resistance (see Pg. 188, Col. 1, para. 2; see also Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further limited the HA content to 8%, as taught by Sunil, for the invention disclosed by Witte and Burke, in order to balance corrosion rate with fracture toughness (see teaching above). A value of 8% HA reads on the limitations for Claim 1 and Claim 4.
Additionally, Sunil teaches wherein the amount of HA is a result effective variable which tailors the corrosion rate and mechanical properties of a Mg-HA composite (“the quantity of the dispersing HA
influences corrosion and mechanical behavior and the ability to withstand loads without sudden failure. From the present study, HA addition less than 10% (by weight) in magnesium seems to reduce the corrosion rate without detrimental effects on the fracture toughness”, Pg. 188, Col. 1, Para. 2). It would have further been obvious to one of ordinary skill in the art to include the claimed amount of HA, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.

Witte in view of Burke and Sunil disclose a powder mixture comprising 8wt% HA and 92% MMC matrix powder, wherein the MCC matrix powder equates to the AZ91D composition and consists of a mixture of 9% Al powder, 1% Zn powder, and balance (90wt%) Mg powder. Therefore, Witte in view of Burke and Sunil disclose a composition comprising 8wt% HA (metal salt), 82.8% Mg (first powder), 8.3% Al (second powder), and 0.9% Zn (third powder). This reads on the claimed limitations (Claim 1) wherein the first powder has a proportion of 40-95 weight %, the second metal powder a proportion of 2-60 weight %, the metal salt powder a proportion of 4-15 weight %, and the powder made of a bioresorbable metal alloy a proportion of 0-25 weight %, and all components add up to 100 weight%. 
Additionally, this composition further reads on the claimed limitations (Claim 4) wherein the first powder has a proportion of 45-85 weight%, the second metal powder a proportion of 8-48 weight %, the metal salt powder a proportion of 4-8 weight %, and the powder made of a bioresorbable metal alloy a proportion of 0-25 weight %, and all components add up to 100 weight%. 

Response to Arguments
Applicant’s arguments, filed July 5, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Kanetaka in view of Lim, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring the particular amounts of the first powder, second powder and metal salt, and wherein the first powder is magnesium.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wolff in view of Lim and Witte, and over Witte in view of Burke and Sunil, as detailed above.
Applicant’s arguments directed towards Kanetaka are deemed moot in view of the new grounds of rejection.
In regards to Wolff:
Applicant argues that Wolff only discloses up to 1.5% Ca, and therefore this amount does not read on the claimed 2-60wt% second powder.
This argument is not found persuasive. 
The passage which Applicant refers to is in regards to the total amount of Ca in the mixture (see also para. [0022]). Lim expressly discloses wherein a master alloy may be used to obtain the final composition wherein the master alloy comprises a Ca content as high as 16.2% (see para. [0023]). Further, the claims do not limit the second powder to be one element nor to be just Ca. Wolff in view of Lim disclose a composition comprising 10wt% of HA powder and 90wt% of a mixture comprising Mg powder and MgCa7 powder (see option (c) in para. [0020]), wherein the MgCa7 powder reads on the second powder. Wolff in view of Lim disclose wherein Mg-MgCa7 mixture comprises 85.5% Mg powder and 14.5% MgCa7 powder. Thus, in combination with the HA powder, the total composition would read as 76.95% Mg powder (first powder), 13.05% MgCa7 powder (second powder), 10wt% of HA powder (metal salt powder), which reads on the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Annur (previously cited, “The Synthesis and Characterization of Mg-Zn-Ca alloy by Powder Metallurgy Process”): teaches similar invention of mixing Mg, Zn and Ca powders (see Abstract; see Materials and Methods).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735